50 F.3d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Guesner Vernon MELVIN, Plaintiff--Appellant,v.Ronald ANGELONE, Director;  Sam V. Pruitt, Warden, Rose M.Leabough, Defendants--Appellees.
No. 94-7847.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 16, 1995.Decided:  March 21, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-94-960-N)
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Guesner V. Melvin appeals the dismissal without prejudice of his pro se 42 U.S.C. Sec. 1983 (1988) complaint.  Melvin's complaint was dismissed for failure to respond to the district court's order requiring responses to interrogatories necessary for the district court to process Melvin's request to proceed in forma pauperis.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b).  Because Melvin may be able to save this action by responding to the interrogatories in compliance with the district court's order and moving to reopen the case or refiling, the order which Melvin seeks to appeal is not an appealable final order.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993).  Accordingly, we dismiss the appeal.*


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



*
 In light of the disposition of the appeal, we deny Appellant's motion for injunction